Citation Nr: 9904982	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgery for chronic right 
breast abscess.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1983 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied compensation under 
38 U.S.C.A. § 1151 for residuals of surgery for chronic right 
breast abscess.  


FINDING OF FACT

The claim for entitlement to compensation for residuals of 
surgery for chronic right breast abscess under the provisions 
of 38 U.S.C.A. § 1151 is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

A well-grounded claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of surgery for chronic right breast 
abscess has not been submitted.  38 U.S.C.A. § 1151, 5107(a) 
(West 1991 & Supp. 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim for compensation under 
38 U.S.C.A. § 1151 within the meaning of 38 U.S.C.A. 
§ 5107(a).  This section of Title 38 unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded or plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  "To be well grounded, a claim 'need 
not be conclusive,'. . . but must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement of the requested benefits."  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  A claim which is 
not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

Under 38 U.S.C.A. § 1151 and VA regulation 38 C.F.R. § 3.358 
(1998), in pertinent part, where any veteran shall have 
suffered an injury or an aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment or 
as a result of having submitted to an examination, and if the 
injury were not the result of such veteran's own willful 
misconduct and such injury or aggravation results in 
additional disability, disability or death compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service-connected.  Section § 3.358 further 
defines the statute by stating that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C.A. § 1151 for the continuance or natural 
progress of disease or injuries for which the procedures were 
authorized.  

In regard to causation, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, it will be necessary to show that 
the additional disability is actually the result of such 
disease, injury, or aggravation, and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, medical or surgical 
treatment, or examination.  Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  

The facts of this case commence, essentially, in November 
1986, when, during a VA disability evaluation examination, 
the veteran complained of an unexplained secretion from the 
right breast nipple.  VA outpatient clinical records reveal 
that by September 1988, the veteran carried a diagnosis of 
fibrocystic breast disease, with symptoms of a discharge from 
the right breast.  A report of a VA CT scan of the pituitary 
gland in October 1988 found no significant abnormality and 
noted that the examination was within normal limits.  In 
October 1991, she was again noted to have discharge from the 
right breast and a diagnosis of galactorrhea.  In January 
1994, mammography noted islands of fibroglandular tissue 
which could obscure a mass, and in February 1994, the veteran 
was seen at a VA clinic for right breast pain.  The 
impression was mastitis versus a neoplasm.  A biopsy was 
performed indicating a subareolar abscess.  A report in March 
1994 noted that she had been followed for a mass beneath the 
right nipple, which had been acute in onset, with redness and 
induration.  The impression was resolving mastitis.  

In November 1994, the veteran elected to undergo incision and 
drainage of a right breast cyst to clean out an abscess.  She 
was counseled as to the nature of the proposed procedure, 
attendant risks involved, and expected results.  It was 
specifically noted that one of the risks included possible 
recurrence.  The operative report stated that consent had 
been obtained for excision and removal of the mass.  The mass 
was removed and found to have the appearance of old 
granuloma, with a small abscess pocket in the granuloma 
containing purulent material and a raw surface in the area 
secondary to inflammation.  

By February 1995, VA outpatient records noted a recurrent 
superficial right breast abscess that had previously been 
removed and drained, with no residual infection.  By the end 
of the month, the condition had resolved with treatment.  It 
was suggested that if the drainage continued to recur, she 
might need to have the duct excised.  The following May, the 
abscess recurred, and the veteran signed a consent form to 
permit excision of the cyst.  The VA operative report 
revealed that an incision was to include the entire duct, 
cyst, and orifice were excised.  A consultation report in May 
1995 relating to an ovarian condition from a private 
physician associated with the University Hospitals and 
Clinics noted on examination residuals of recent surgery on 
the right breast, but found no mass, discharge, or 
adenopathy.  In June 1995, however, VA records noted 
complaints of continued drainage from the incision area, 
which was exacerbated following menstrual periods.  
Examination revealed that the incision was essentially healed 
and that there was no discharge.  Subsequent complaints of 
incidents of drainage were noted in  July 1995, in October 
1995, and in December 1995.  She was scheduled for a 
mammogram in February 1996, but results of this test were not 
located in claims file.  

Examination in February 1996 found that the skin overlying 
the upper middle right areola was open with a small amount of 
white discharge, but no erythema.  The impression was 
recurrent breast abscess, possibly due to a blocked duct.  
The opinion was that she probably needed re-excision of area, 
including the duct up under the nipple.  This procedure was 
discussed at length with the veteran, but she was hesitant to 
have further surgery if it is not guaranteed to work.  She 
expressed additional concerns that she might have increased 
breast discharge due to an elevated prolactin level.  The 
prolactin level was checked.  Although surgery was again 
discussed, she was not interested in surgery at that time, 
but said she would call if she changed her mind.  She was 
instructed to return at least once a year or before, if the 
condition changed at all.  Gynecological examination in April 
1996 noted continued complaints of ongoing drainage.  

In May 1996, the veteran filed a claim under 38 U.S.C.A. 
§ 1151, stating that ever since the surgeries, she has had 
recurrent draining above the right nipple that did not heal.  
She contends that the area continues to be sore, and that she 
has difficulty wearing a seatbelt or sleeping on her right 
side due to discomfort.  Additionally, she maintains that she 
has been permanently marred and subject to pain and suffering 
because of non-healing surgical procedures.  

The Board must first consider whether the veteran currently 
has additional disability due to persistent and recurrent 
drainage from the right breast, and, if so, whether any such 
additional disability was the result of VA surgery.  Before 
surgery, as indicated by the medical records, the veteran had 
had periodic episodes of pain and discharge from the right 
breast.  In 1994, she underwent the first operation to 
relieve painful symptoms due to an infected granuloma.  That 
operation was apparently successful to the extent that the 
infection resolved without recurrence.  The veteran had been 
informed, as stated in the consent form, that there was a 
possibility that the condition might recur.  A cyst did, in 
fact, recur in May 1995, and another operation was performed 
by VA.  Following the second operation, records show another 
recurrence of a breast abscess, with intermittent drainage 
and pain.  

A study of the records discloses no competent medical 
evidence to show any additional disability resulting from VA 
surgery, other than the necessary consequences of surgery 
properly performed.  The veteran had had persistent, 
intermittent pain and drainage for years prior to the first 
operation and continues to have persistent, intermittent pain 
and drainage following the second operation.  There is no 
competent medical evidence submitted to show that the 
condition had been worsened or aggravated by VA surgery.  
There is also no evidence to show that any additional 
disability had resulted from VA surgery.  Although the 
operations had not been successful in relieving the 
intermittent pain and drainage, there had been no recurrence 
of infection.  Compensation will not be payable under 
38 U.S.C.A. § for the continuance or natural progress of 
disease for which the procedures were authorized.  

Accordingly, the Board finds that no competent medical 
evidence has been provided to show any additional disability 
resulting from VA surgery other than the necessary 
consequences of surgery properly performed.  Accordingly, 
this claim must be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why her current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability resulting from  surgical procedures for 
residuals of surgery for chronic right breast abscess is 
denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

